 



Exhibit 10.2

 

EXHIBIT A

 



Date: 3/10/l6  

  



NATURALNANO, INC.           Attn:  

 

CONVERSION NOTICE

 

The above-captioned Holder hereby gives notice to NaturalNano, Inc., a Nevada
corporation (the “Company”), pursuant to that certain Convertible Promissory
Note made by the Company in favor of the Holder in the principal amount of
$150,000 by the Company (the “Note”); that the Holder elects to convert the
portion of the Note balance set forth below into fully paid and non-assessable
shares of Common Stock of the Company as of the date of conversion specified
below.

 

A. Date of conversion: 3/10/16   B. Conversion #:     C. Conversion Amount:
$5,500   D. Conversion Price: $0.05   E. Conversion Shares: 110,000   F.
Remaining Note Balance: $114,500  

 

Please transfer (he Conversion Shares to the undersigned at:

 

Address:       Marlin Capital Investments LLC     555 S Federal Hwy #450    
Boca Raton FL 33432  

 

Sincerely,       By: /s/ Barry Honig   Name: Barry Honig  

 

DWAC Instruction:

Broker No 0283

Account No 11547350

  

 

 

 

